On Application for Rehearing.
PER CURIAM.
Woulfe proposed to Scbaffter to furnish tbe indorsement of Irwin, and Schaffter accepted tbe proposition. What took place between Woulfe and Irwin, Scbaffter did not know. Irwin was a stranger to bim, whom be met for tbe first time in his life on tbe day of tbe trial of this suit. Tbe only participation of Scbaffter in tbe obtaining of tbis indorsement, either in person or by bis attorney, was that when Irwin came to Woulfe’s office to give tbe indorsement, bis (Schaffter’s) attorney was present, and wrote tbe note that was to be indorsed.
[4] Reading defendant’s answer in tbe light of these facts, with which tbe attorneys who prepared it must be assumed to have been acquainted, and construing it most strongly against tbe pleader, as must be done, since tbe pleader must be assumed to have stated bis case as strongly as the circumstances would allow bim to do, there is no allegation that Scbaffter participated in any deception practiced by Woulfe upon Irwin, if any such there really was intended to be, even by Woulfe. There is no allegation that Scbaffter knew that Irwin was uninformed of tbe circumstances which were leading to tbe furnishing of tbe indorsement by Woulfe. True, there is an allegation that be conspired and confederated with Woulfe to obtain tbis indorsement, but in ordinary parlance, tbe verb “conspire,” especially when associated with “confederate,” does not necessarily connote an evil intention. Two persons may “conspire and confederate” to do good, in tbe ordinary, untecbnical sense, of the word “conspire” as thus used. Assuredly, as found in an indictment, or in tbe petition of a damage suit in tort, tbe allegation that tbe defendant bad conspired with another to commit tbe crime or tbe tort would import a guilty knowledge; but tbe reason is that in such a case, tbe act in question involves in its very nature a guilty knowledge, and, hence to charge the act is to charge a guilty knowledge, and, by tbe same token, to charge that one conspired to do it is to charge guilty knowledge in tbe person so doing. But tbe obtaining of the indorsement in question in tbis case could involve deceit or wrong only if Irwin were not informed of tbe circumstances of tbe matter. Hence tbe allegation that Scbaffter conspired and confederated with Woulfe to obtain tbis indorsement, when not accompanied by an allegation of Schaffter’s having known of Irwin’s ignorance of tbe circumstances, does not necessarily import guilt on tbe part of Scbaffter. And, reading this answer in tbe light of the facts as subsequently developed on tbe trial, it is evident that tbe pleader did not make tbe specific allegation of guilty knowledge on tbe part of Scbaffter simply because be knew be could not truthfully make it; that in confining himself to tbe vague allegation of conspiracy and confederation he was simply sailing as closely to tbe wind as was consistently possible.
Counsel insist that tbe court erred in finding that Scbaffter did not know that a crime had been committed by Woulfe; but granting, for argument’s sake, that Scbaffter bad this knowledge, tbe consideration of tbe note given by Woulfe and indorsed by defendant, and upon which tbe' present suit is based, was not, as tbe learned counsel for defendant suppose and argue, tbe compounding or suppressing of this crime, but was tbe debt which Woulfe owed Scbaffter. Woulfe owed tbis debt, and gave bis note for it, and defendant indorsed tbis note. Conceding, for tbe sake of argument, that Scbaffter failed in bis civic duty of imparting to the officers charged with tbe administration of tbe crim*102inal laws that a crime had been committed, and thereby committed a crime, this would not preclude him from recovering upon a note given for a debt which Woulfe owed him independently altogether of the alleged compounding of the felony, upon which suit might have been brought and judgment obtained. The fact that Woulfe, in giving this note, had done so in the hope and expectation, and even on the assurance, that Schaffter would not report him to 'the officers of justice would not have changed the legal situation, according to the following decision, where the cases on this point are reviewed, and which is authoritative. Yowell & Williams v. Walker, 118 La. 28, 42 South. 635.
Rehearing denied.
MONROE; C. J., takes no part. O’NIELL, J., dissents.